Citation Nr: 1517876	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to November 1952.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran and his spouse testified at a February 2015 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of entitlement to service connection for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities were most recently denied in a January 1972 rating decision; the Veteran did not perfect an appeal of that decision, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the January 1972 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities. 


CONCLUSIONS OF LAW

1.  The January 1972 rating decision that denied entitlement to service connection for cervical and lumbar spine disabilities is final.  38 U.S.C.A. § 7105(c) (West 1970); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The criteria to reopen the claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to reopen the claim of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Here, the Veteran seeks to reopen previously-denied claims of entitlement to service connection for cervical and lumbar spine disabilities.  Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, the Veteran originally filed a claim of entitlement to service connection for a back injury in November 1955, approximately three years following his separation from service.  In an April 1956 rating decision, the RO denied service connection for a lumbar spine disability, which the Veteran contended was sustained in 1951 when he lifted a jackhammer during service.  The RO denied the claim on the basis that the evidence did not show any treatment or injury in service to which a lumbar spine disability could be linked, as the documented in-service back complaints were higher up near the shoulder.  As the Veteran did not initiate an appeal in response to the April 1956 rating decision or submit additional evidence within the applicable appeal period, that decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

In August 1971, the Veteran filed to reopen his claim of entitlement to service connection for a back condition.  In January 1972, the RO denied the Veteran's petition to reopen his claim on the basis that evidence of current disability did not show an onset in service.  The decision also denied service connection for a cervical spine disorder, on the basis there was no plausible link between the current disability, described as a residual of a whiplash injury, and service, the records from which showed no whiplash injury.  Again, the Veteran failed to initiate an appeal in response to the January 1972 rating decision, nor was any additional evidence received within the applicable appeal period, and the decision became final based on the evidence then of record.

The relevant evidence of record as of January 1972 included: (1) the Veteran's original November 1955 claim in which he alleged that he sustained a back injury in 1951 when he lifted a jackhammer; (2) a September 1951 service treatment record documenting the Veteran's complaint of pain between his shoulder blades and diagnosing the symptoms as a strained muscle or ligament; (3) a September 1951 letter that the Veteran sent to his family during service and in which he reported sustaining a back injury; (4) an October 1952 report of medical examination that indicated the Veteran's spine was "normal" upon separation from active service; (5) a November 1955 letter from the Veteran's mother in which she contended that the Veteran injured his back during service when he was using a jackhammer; (6) a November 1955 treatment note by the Veteran's private chiropractor, who noted that the Veteran had pain in the middle dorsal region of his back which had its onset during service and noted that X-rays revealed severe subluxation in the upper cervical region; (7) the report of a March 1956 VA examination during which the examiner diagnosed the Veteran as having limitation of motion of the lumbosacral spine and fibrositis; (8) a March 1956 radiographic report of the cervical and dorsal areas of the spine; (9) November 1956 letters from the Veteran's private chiropractor who opined that, as a result of trauma, the Veteran's condition at that time had the potential to be productive of discomfort in the arms and shoulders; and (10) a December 1971 letter from a private physician who reported that the Veteran's back condition existed for many years and documented the Veteran's report of an in-service injury.  This private physician also noted the current presence of lumbar and cervical spine problems, characterizing the cervical spine as having sustained "a whiplash at fourth cervical."   

The relevant evidence received since the January 1972 rating decision includes written statements and oral testimony in which the Veteran asserted that he has experienced back problems ever since he injured his back during service in 1951.  Recent evidence also includes various treatment records, to include the report of a April 2014 VA spine examination, that documented chronic low back pain, degenerative joint disease, disc disease, spinal stenosis, limited range of motion of the back, and back surgery.  The evidence also includes correspondence dated in March 2015 in which a private physician's assistant who had treated the Veteran since 2002 opined that since the Veteran had been experiencing ongoing pain in the same area of his back since the 1950s, it was "quite possible" and "reasonable" to assume that the ongoing back pain could be the result of the documented 1951 injury in his service treatment records.

All the evidence is new, in that it was not previously of record at the time of the January 1972 rating decision.  Furthermore, the March 2015 correspondence from the Veteran's private certified physician's assistant provides a possible nexus between his documented in-service injury and his current symptomatology of the spine.  As this correspondence addresses elements that the RO found lacking in the April 1956 and January 1972 rating decisions, the evidence is material.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claims of entitlement to service connection for cervical spine and lumbar spine disabilities are reopened.
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  

Generally, when the Board reopens a claim that the Agency of Original Jurisdiction (AOJ) did not, the case must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, in the November 2012 rating decision on appeal, the AOJ declined to reopen the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities; thus, as the Board herein reopened those claims, the issues must be remanded for the AOJ to contemplate the merits of those claims.  

Additionally, the Board notes that the Veteran was provided with a VA spine examination in April 2014 by a certified physician's assistant, at which time he was diagnosed as having spinal stenosis, spondylolisthesis, herniated nucleus pulposus, and cervical strain.  However, the VA physician's assistant opined that these disabilities were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The physician's assistant explained her rationale for this conclusion was that, "The veteran has had previous denial of these claimed condition the claims have been appeal and that time the appeal declined, noting that chronic disability was not present in service."  The physician's assistant additionally noted that the Veteran's documented in-service ligament strain was considered to have been "an acute condition that resolved prior to [his] release, and in addition the new evidence reviewed did not substantiate the claim nor do they raise a reasonable possibility of substantiating the claim."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the April 2014 opinion of the VA physician's assistant to be inadequate for several reasons.  First, the April 2014 opinion improperly relies on the fact that the Veteran had previously been denied entitlement to service connection for these disabilities.  The VA opinion should be informed by the medical evidence of record and based on accepted medical principles, not the procedural history of the case.  Also, the VA physician's assistant improperly cited the legal standard in support of her conclusion.  It is the Board's duty to determine whether new and material evidence has been received to reopen a previously denied claim, while it is the VA examiner's duty to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disabilities were incurred in or caused by his period of service.  

Most importantly, the April 2014 VA opinion neglected to consider the Veteran's statements concerning symptoms experienced in service and continuing after service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d at 1336-37.  Given the deficiencies in the April 2014 VA examination report, the Board must remand this case for another medical opinion.

The Board also recognizes that the evidence includes correspondence dated in March 2015 in which a private physician's assistant who had treated the Veteran since 2002 opined that since the Veteran had been experiencing ongoing pain in the same area of his back since the 1950s, it was "quite possible" and "reasonable" to assume that the ongoing back pain could be the result of the documented 1951 injury in his service treatment records.  However, while this evidence is sufficient for purposes of reopening a previously denied claim based on new and material evidence, the Board finds the opinion to be too speculative in nature for purposes of granting entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection).  As such, the claim must be remanded to obtain an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file VA treatment records for the Veteran from the VA Central Iowa Health Care System in Des Moines, Iowa, and all associated outpatient clinics, dated from January 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA spine examination by an individual with the appropriate expertise to determine the likely nature and etiologies of his diagnosed disabilities of the cervical and lumbar spines.  

A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his February 2015 Board videoconference hearing.  The examiner should then offer an opinion as to:

* Whether the Veteran's diagnosed disability of the cervical spine is at least as likely as not (i.e., 50 percent probability or greater) etiologically related to his period of active military service, to include the documented in-service injury in September 1951.

* Whether the Veteran's diagnosed disability of the lumbar spine is at least as likely as not (i.e., 50 percent probability or greater) etiologically related to his period of active military service, to include the documented in-service injury in September 1951.

In rendering the above requested  opinions, the examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities and his documented history of back complaints since the 1950s.  The examiner is also asked to fully consider and address the March 2015 opinion submitted by the Veteran's private physician's assistant.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions expressed.

4.  After completing the above, readjudicate the reopened claims on appeal de novo.  If any benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


